Citation Nr: 1021903	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-23 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970 and March 1971 to December 1972.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
June 3, 2004.

In a June 2008 rating decision, a higher initial rating of 50 
percent was granted, effective June 3, 2004.  A claimant is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for a higher 
initial rating for PTSD remains before the Board.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD 
disability more nearly approximated total occupational and 
nearly total social impairment.  


CONCLUSION OF LAW

For the entire period on appeal, the schedular criteria for a 
disability rating of 100 percent for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria- Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id. 

A GAF score of 41-50 indicates "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id. 

A GAF score of 61-70 indicates "mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id. 

A score of 71-80 is warranted "if symptoms are present, 
there are transient and expectable reactions to psycho-social 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Applying the analysis in Mauerhan to the criteria for the 100 
percent rating, it follows that the Veteran would be entitled 
to that rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed.

One of the constant factors in this case has been the 
Veteran's inability to maintain gainful employment.  Since 
the first evidence of PTSD treatment in April 2004, the 
Veteran has reported the inability to work a full-time job.  
In a November 2004 treatment note, the Veteran's treating VA 
psychologist found that his PTSD symptoms would cause 
clinically significant distress and impairment in social, 
occupational, familial, and other important areas of 
function.  In an August 2005 VA medical center (VAMC) 
treatment note, the Veteran stated that he had a history of 
leaving at least 30 jobs for trivial or no apparent reason.  

A June 2006 VA examination, the Veteran reported that he had 
had multiple part-time jobs in different locations and that 
he usually left them because of his irritability and 
depressed mood.  He stated he left his last job because he 
was afraid he was going to hurt someone due to his feeling so 
"bad and irritable and angry" and because he entered a 
residential PTSD program.  In February 2007, the Veteran's 
treating VA psychologist provided another opinion stating 
that while the Veteran presented well, seeming to readily 
adapt, he was no longer able to handle stress and frustration 
acceptably.  The VA psychologist concluded that the Veteran's 
PTSD symptoms, including delusions, depression, seriously 
impaired memory and judgment, and impaired motivation and 
mood, rendered the Veteran virtually unemployable.  

In June 2007, the Veteran's therapist, a licensed clinical 
social worker, stated that the Veteran was permanently unable 
to maintain or gain meaningful employment and that while 
there might be improvement with medications and therapy; the 
underlying effects of his experiences as a Vietnam combat 
Veteran were unending.  
A February 2008 VAMC treatment note indicated that while the 
Veteran's GAF scores fluctuated significantly based on his 
environmental stressors, his PTSD symptoms affected his day-
to-day functioning.  The VA psychiatrist stated that the 
chronic fluctuations in his mood and level of functioning 
severely limited his overall general employability and were 
not subject to change at any time in the future.  

A May 2008 VA examination revealed that the Veteran had been 
totally unemployed for 1-2 years due to PTSD symptoms and 
treatment.  The examiner concluded that the Veteran's PTSD 
symptoms, including depression, anxiety, and alcohol use, 
were chronic and resulted in total occupational impairment.  

The Veteran also underwent evaluation in connection with his 
claim for benefits with the Social Security Administration.  
In March and April 2008 assessments conducted by the 
Veteran's treating VA psychologist, psychiatrist, and license 
clinical social worker, the Veteran was noted with markedly 
limited ability to understand and remember detailed 
instructions, maintain attention and concentration for 
extended periods of time, complete a normal workday and work 
week without interruptions from psychologically based 
symptoms, work at a consistent pace, or respond appropriately 
to changes in the work setting.  

He was also found to be unable to respond appropriately to 
supervision, coworkers, or usual work situations on a 
sustained basis.  The time period covered by the assessments 
was from January 2004 until March 2008 and the VA 
psychologist noted that that level of functionality was 
indefinite.  Ultimately, the Veteran was awarded SSA benefits 
based on his PTSD and mood disorder disabilities.  

The record also demonstrates total social impairment, at 
least on a fluctuating basis.  As noted above, the Veteran's 
treating VA psychologist found in November 2004 that his PTSD 
symptoms would cause clinically significant distress and 
impairment in social, familial, and other important areas of 
function.  In the June 2006 VA examination, the Veteran 
reported that he had "thought problems" with relationships, 
especially with his three ex-wives, due to irritability, 
memories of Vietnam, and other PTSD symptoms.  

In a December 2007 VAMC treatment note, the Veteran reported 
that he never had many close friends, that he felt his circle 
of friends getting even smaller due to his PTSD symptoms, and 
that he preferred to stay home, although he did get out to 
play cards occasionally.  During the May 2008 VA examination, 
the Veteran reported that his relationship with his wife was 
stressful due to his PTSD symptoms and that he isolated 
himself as much as possible, did not trust anyone, and 
generally preferred to be alone.  The May 2008 VA examiner 
found that the Veteran's PTSD symptoms were chronic and 
resulted in total social impairment.  

There is also evidence of intermittent inability to maintain 
activities of daily living, including maintenance of minimal 
personal hygiene.  In a November 2006 SSA function report, 
the Veteran noted that he had to be reminded to bathe, get a 
haircut, shave his beard, and put on clean clothes.  During 
the May 2008 VA examination, he reported that his wife had to 
remind him to take a shower and the examiner found that he 
was unable to maintain minimum personal hygiene.  

Although there has been significant variation, as shown by 
GAF scores ranging from 40 to as high as 75, the Veteran has 
frequently reported PTSD symptoms of nightmares, suicidal 
ideation, depressed mood, isolation, recurrent and intrusive 
thoughts and memories, recurrent nightmares, illusions, 
hallucinations, dissociative flashback episodes, and intense 
anxiety and stress following internal and external cues 
resembling combat events.  The Veteran also described 
avoidance behavior, memory impairment, and markedly 
diminished interest and participation in social activities.

Moreover, many of the Veteran's GAF scores provided 
throughout the appeal period have been indicative of total 
social and occupational impairment.  GAF scores assigned 
while the Veteran was enrolled in a residential PTSD 
treatment program from May to June 2006 ranged from 40-45.  
The June 2006 VA examiner assigned a 45 GAF score.   Private 
treatment records from Ozarks Medical Center revealed GAF 
scores ranging from 41 to 50 from December 2006 to November 
2007.  The Veteran's treating VA psychologist assigned a GAF 
score of 45 in February 2007.  The May 2008 VA examiner 
assigned a GAF score of 50 in describing total social and 
occupational impairment.  Finally, in July 2009, the Veteran 
was assigned a GAF score of 47 when he had been out of some 
of his medication for about one week.  

A GAF score of 50 is indicative of serious symptoms such as 
the inability to keep a job and a complete lack of friends.  
A GAF score of 40 is indicated of major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends and neglects 
family).  These GAF scores are supported by the medical and 
lay evidence of record.  

The Board acknowledges that the Veteran had been assigned 
higher GAF scores throughout the appeals period, including 
June 2008 to May 2009, indicative of mild or moderate 
symptomatology.  However, in July 2009 the Veteran's symptoms 
once again worsened when he was off some of his medication 
and he was assigned a GAF score of 47.  While the Veteran 
reported in September 2009 that he was feeling better since 
he resumed his medication, his PTSD symptoms were still 
described as moderate to high.  Furthermore, the March 2008 
SSA functionality assessment provided by the Veteran's 
treating VA psychologist provided that the Veteran's 
occupational impairment was indefinite and had existed since 
2004.  

Finally, the Veteran's treating psychiatrist and licensed 
clinical social worker both stated in February 2008 and 
February 2007, respectively, that while the Veteran's 
symptoms fluctuated and seemed to improve at times, his 
underlying PTSD disability remained severe.  In fact, the VA 
psychiatrist stated that it was the existence of the 
fluctuations in his mood and level of functioning that 
severely limited his overall employability and the Veteran's 
social worker stated that he was permanently unemployable.  
Therefore, the Board finds that the weight of the evidence is 
in favor of finding that the Veteran's symptoms resulted in 
more than mild or moderate impairment.  

The Veteran's symptoms as documented by the medical and lay 
evidence more nearly approximate a disability manifested by 
total occupational and nearly total social impairment.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the disability approximates the criteria for a 100 
percent rating for the appeal period.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7, 4.21; see also Gilbert, 1 Vet. App. at 53.


ORDER

An initial rating of 100 percent for PTSD is granted, 
effective with the date of service connection.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


